Name: 2000/734/EC: Commission Decision of 22 November 2000 on certain protective measures against bluetongue in Corsica, France (notified under document number C(2000) 3559) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  regions of EU Member States;  international trade;  agricultural activity
 Date Published: 2000-11-23

 Avis juridique important|32000D07342000/734/EC: Commission Decision of 22 November 2000 on certain protective measures against bluetongue in Corsica, France (notified under document number C(2000) 3559) (Text with EEA relevance) Official Journal L 295 , 23/11/2000 P. 0035 - 0035Commission Decisionof 22 November 2000on certain protective measures against bluetongue in Corsica, France(notified under document number C(2000) 3559)(Text with EEA relevance)(2000/734/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 92/118/EEC(2), and in particular Article 10(3) thereof,Whereas:(1) On 27 October 2000, France confirmed to the Commission that there had been cases of bluetongue on sheep holdings in Corsica.(2) The Commission adopted Decision 2000/671/EC of 31 October 2000 on certain protective measures against bluetongue in Corsica, France(3).(3) Article 10(3) of Directive 90/425/EEC stipulates that emergency measures adopted by the Commission must be submitted to the Standing Veterinary Committee to be confirmed, amended or cancelled.(4) The development of the disease does not justify amendment of the measures adopted by Decision 2000/671/EC.(5) The measures adopted by Decision 2000/671/EC should therefore be renewed.(6) However, derogations may be possible for animals for slaughter intended for slaughterhouses in Sardinia, since that region is also infected.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1France hereby bans the movement from the territory of the region of Corsica of live animals of species susceptible to bluetongue and their sperm, ova and embryos.By derogation from the first paragraph, consignments of animals for slaughter the destination of which is a slaughterhouse in Sardinia may be authorised by agreement with the central and regional authorities under the following conditions:- the competent authority at the point of departure shall immediately inform the competent authority responsible for the slaughterhouse of destination by fax of the time of departure of the animals and their propable time of arrival,- the competent authority responsible for the slaughterhouse of destination shall acknowledge the receipt of consignments of animals from Corsica by fax to the competent authorities of the point of departure.Article 2Member States shall amend the measures they apply to trade so that they conform to this Decision and shall immediately inform the Commission thereof.Article 3Decision 2000/671/EC is repealed.Article 4This Decision is addressed to the Member States.Done at Brussels, 22 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 279, 1.11.2000, p. 62.